Exhibit 10.1

 

January 10, 2011

 

Behringer Harvard Opportunity Advisors I, LLC

15601 Dallas Parkway, Suite 600

Addison, Texas  75001

 

Re:          Amended and Restated Deferral of Fees and Cost Reimbursements
Agreement

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Advisory Agreement, dated
as of December 29, 2006, as amended (the “Advisory Agreement”), by and between
Behringer Harvard Opportunity REIT I, Inc., a Maryland corporation (the
“Company”), and Behringer Harvard Opportunity Advisors I, LLC, a Texas limited
liability company (the “Advisor”), and the letter agreement dated August 9, 2010
in respect of the deferral of certain fees (the “Letter Agreement”). 
Capitalized terms used herein but not defined herein shall have the meanings set
forth in the Advisory Agreement.

 

In consideration of the mutual agreements and covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company and the Advisor hereby agree as follows:

 

1.             Amendment and Restatement of Letter Agreement. This letter
agreement amends and restates the Letter Agreement in its entirety.

 

2.             Deferral of Asset Management Fees.  Notwithstanding anything to
the contrary contained in the Advisory Agreement, the Advisor, on behalf of
itself and its Affiliates, and its and their respective successors and assigns,
hereby defers the Company’s obligation to pay asset management fees accrued or
accruing since May 1, 2010 through March 31, 2011 until the earlier of the
second anniversary of the date of this letter or such time as the Company has
sufficient (a) net sales proceeds, (b) net refinancing proceeds or (c) cash flow
from operations, after establishing appropriate working capital reserves, to
enable the Company to make payments thereon.

 

3.             Deferral of Debt Financing Fees.  Notwithstanding anything to the
contrary contained in the Advisory Agreement, the Advisor, on behalf of itself
and its Affiliates, and its and their respective successors and assigns, hereby
defers the Company’s obligation to pay debt financing fees accrued or accruing
since July 1, 2010 through March 31, 2011 until the earlier of the second
anniversary of the date of this letter or such time as the Company has
sufficient (a) net sales proceeds, (b) net refinancing proceeds and/or (c) cash
flow from operations, after establishing appropriate working capital reserves,
to enable the Company to make payments thereon.

 

4.             Deferral of Cost Reimbursements.  Notwithstanding anything to the
contrary contained in the Advisory Agreement, the Advisor, on behalf of itself
and its Affiliates, and its and their respective successors and assigns, hereby
defers the Company’s obligation to reimburse expenses paid or incurred on behalf
of the Company accrued or accruing since July 1, 2010 through March 31, 2011
until the earlier of the second anniversary of the date of this letter or such
time as the Company has sufficient (a) net sales proceeds, (b) net refinancing
proceeds or (c) cash flow from operations, after establishing appropriate
working capital reserves, to enable the Company to make payments thereon.

 

--------------------------------------------------------------------------------


 

5.             Ratification; Effect on Advisory Agreement.

 

(a)           Ratification.  The Advisory Agreement, as amended by this letter
agreement, shall remain in full force and effect and is hereby ratified and
confirmed in all respects.

 

(b)           Effect on the Advisory Agreement.  On and after the date hereof,
each reference in the Advisory Agreement to “this Agreement,” “herein,”
“hereof,” “hereunder,” or words of similar import shall mean and be a reference
to the Advisory Agreement as amended hereby.

 

6.             Miscellaneous.

 

(a)           Governing Law; Venue.  This letter agreement and the legal
relations between the parties hereto shall be construed and interpreted in
accordance with the internal laws of the State of Texas without giving effect to
its conflicts of law principles, and venue for any action brought with respect
to any claims arising out of this letter agreement shall be brought exclusively
in Dallas County, Texas.

 

(b)           Modification.  This letter agreement shall not be changed,
modified, or amended, in whole or in part, except by an instrument in writing
signed by both parties hereto, or their respective successors or assignees.

 

(c)           Headings.  The titles and headings of the sections and subsections
contained in this letter agreement are for convenience only, and they neither
form a part of this letter agreement nor are they to be used in the construction
or interpretation hereof.

 

(d)           Severability.  The provisions of this letter agreement are
independent of and severable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.

 

(e)           Counterparts.  This letter agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.  This letter agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.  This letter agreement, to the extent signed and delivered by means
of electronic mail or a facsimile machine, shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were an original signed version thereof
delivered in person.  No party hereto shall raise the use of electronic mail or
a facsimile machine to deliver a signature or the fact that any signature was
transmitted or communicated through the use of electronic mail or a facsimile
machine as a defense to the formation or enforceability of a contract and each
party hereto forever waives any such defense.

 

[The remainder of this page intentionally blank]

 

2

--------------------------------------------------------------------------------


 

If the foregoing meets with your approval, please indicate your acceptance of
this letter agreement by countersigning a copy of this letter agreement in the
space indicated below.

 

 

Very truly yours,

 

 

 

 

BEHRINGER HARVARD OPPORTUNITY REIT I, INC.

 

 

 

 

 

 

 

By:

/s/ Robert S. Aisner

 

 

Robert S. Aisner

 

 

Chief Executive Officer and President

 

 

Acknowledged and agreed, as of

the date first written above:

 

BEHRINGER HARVARD OPPORTUNITY ADVISORS I, LLC

 

By:

Harvard Property Trust, LLC,

 

 

its Manager

 

 

 

 

 

 

 

 

By:

/s/ Gary S. Bresky

 

 

 

Gary S. Bresky

 

 

 

Executive Vice President

 

 

3

--------------------------------------------------------------------------------